— Appeal from order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about March 27, 2009, which, inter alia, upon respondent mother’s default, terminated her, parental rights to the subject child due to her mental illness, and committed custody and guardianship of the child to the Commissioner of Social Services and petitioner child care agency, unanimously dismissed, without costs, as taken from a nonappealable order.
No appeal lies from the order, as it was entered upon appellant’s default in appearing at the fact-finding and dispositional hearings (see CPLR 5511; Matter of Jessenia Shanelle R. [Wanda Y.A.], 68 AD3d 558 [2009]). Concur — Tom, J.P., Sweeny, Freedman, Richter and Abdus-Salaam, JJ.